Citation Nr: 0303416	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  97-32 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for pulmonary sarcoidosis prior to June 30, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Air Force from 
November 1971 to November 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision, which continued 
the 10 percent evaluation for sarcoidosis, issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

By a rating decision in December 2000, the RO assigned a 100 
percent disability evaluation for the sarcoidosis, effective 
from June 30, 2000.  Although the RO did not include the 
issue of entitlement to a higher rating for sarcoidosis in 
subsequent supplemental statements of the case, the issue of 
entitlement to a rating higher than 10 percent for the period 
prior to the effective date of the 100 percent rating remains 
before the Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

The Board has accomplished additional development on the 
issue of entitlement to an increased evaluation for pulmonary 
sarcoidosis prior to June 30, 2000, when a 100 percent 
evaluation was assigned, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When that development was 
completed, the Board provided notice of the development as 
required by Rule of Practice 903 by means of a letter sent to 
the appellant in January 2003.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  The 
appellant's response to the notice came to the Board from the 
appellant's representative by way of an informal hearing 
presentation submitted in January 2003.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in obtaining the information and evidence necessary 
to substantiate his claim.

2.  Prior to June 30, 2000, the appellant's pulmonary 
sarcoidosis was manifested by subjective complaints of 
shortness of breath and tightness in the chest area; 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids was not clinically demonstrated.

3.  FEV-1 values of 56 to 70 percent predicted were not shown 
prior to June 30, 2000, nor were valid FEV-1/FVC values of 56 
to 70 percent shown prior to June 30, 2000.

4.  The appellant's service connected pulmonary sarcoidosis 
did not present such an unusual disability picture prior to 
June 30, 2000 as to render application of the regular rating 
schedule provisions impracticable.


CONCLUSION OF LAW

The criteria, whether schedular or extraschedular, for an 
evaluation in excess of 10 percent for the appellant's 
service-connected pulmonary sarcoidosis were not met prior to 
June 30, 2000.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 
5107 (West 1991 & Supp. 2002); 38 C.F.R §§ 3.102, 3.159, 
3.321, 3.326(a), and 4.97, Diagnostic Codes 6600, 6846 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
denies the appellant's claim of entitlement to an increased 
evaluation in excess of ten percent for pulmonary sarcoidosis 
prior to June 30, 2000, when a 100 percent evaluation was 
assigned.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of the VA examinations 
conducted in January 1997, and December 1997; in the 
testimony presented by the appellant and his spouse in 
November 1997; and in the appellant's VA inpatient and 
outpatient treatment records dated from 1994 to 2000.

The appellant's claim for an increased evaluation for his 
sarcoidosis was received by the RO on November 18, 1996.  On 
October 7, 1996, new rating criteria for sarcoidosis with 
pulmonary involvement was added to VA's Schedule for Rating 
Disabilities.  38 C.F.R. § 4.97, Diagnostic Code 6846.  Under 
Diagnostic Code 6846, a noncompensable rating is warranted 
for chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiological impairment.  A 30 percent 
rating is warranted for sarcoidosis where there is pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  A 60 
percent rating is warranted for sarcoidosis where there is 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  A 100 percent 
rating is warranted for sarcoidosis where there is cor 
pulmonale; or cardiac involvement with congestive heart 
failure; or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  This Diagnostic 
Code indicates that the active disease or residuals of 
sarcoidosis may otherwise be rated as chronic bronchitis 
(Diagnostic Code 6600) and extra-pulmonary involvement under 
the specific body system involved.  In a rating decision 
issued in April 1998, the appellant's 10 percent evaluation 
was continued under the provisions of Diagnostic Code 6600.  
38 C.F.R. § 4.97.

Diagnostic Code 6600 primarily rates the pulmonary condition 
based on pulmonary function study test results including 
Forced Expiratory Volume in one second (FEV-1), or the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)), or 
maximum exercise capacity.  A 10 percent evaluation requires 
an FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 
to 80 percent, or; DLCO (SB) of 66 to 80 percent predicted.  
A 30 percent evaluation requires an FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56 to 65 percent predicted.  A 60 percent evaluation 
requires an FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation requires an FEV-1 less than 40 percent of 
predicted value, or; the ratio of FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

Prior to the regulatory revision, the appellant's sarcoidosis 
had been rated by analogy to pleurisy, serofibrinous pursuant 
to 38 C.F.R. §§ 4.20 and 4.97, Diagnostic Code 6810 (as in 
effect prior to October 7, 1996).  Under that Diagnostic 
Code, chronic fibrous pleurisy following lobar pneumonia 
without empyema, and other acute diseases of the lungs or 
pleural cavity, was considered a nondisabling condition.  A 
10 percent rating was assigned for diaphragmatic pleurisy, 
chest pain, obliteration of costophrenic angles and tenting 
of the diaphragm.  In a rating decision issued in July 1976, 
the appellant's sarcoidosis was assigned a 10 percent 
evaluation under Diagnostic Code 6810.  

The appellant testified at his November 1997 personal hearing 
that he currently was suffering from chest pains, side pains 
and joint aches.  He said that he had shortness of breath and 
tightening of his chest.  The appellant further testified 
that he was not currently taking any medications, although he 
also said that he took medication for coughing.  See Hearing 
Transcript pp. 2-5.  The appellant described coughing spells 
that sometimes made his lungs ache.  He said that when he 
exerted himself, the coughing would really get started.  See 
Hearing Transcript pp. 6-7.

Review of the medical evidence of record reveals that the 
appellant underwent a series of chest x-rays between 1994 and 
1997.  In April 1994, no abnormality was noted and the heart 
shadow was within normal limits.  In August 1994, there were 
no apparent abnormalities and the cardiac silhouette was 
within normal limits.  In September 1994, the x-ray was 
negative with no interval changes.  In March 1995, the heart 
size was at the upper limits of normal; the lungs were clear.  
The clinical impression was borderline cardiomegaly.  In 
August 1995, the heart size was at the upper limits of 
normal; the lung fields were clear.  There were no interval 
changes and the clinical impression was negative chest.  In 
December 1996, the heart size was at the upper limits of 
normal; the lung fields were clear.  There were no interval 
changes and the clinical impression was negative chest.  In 
December 1997, the x-ray showed an essentially negative 
chest.  The chest x-ray taken in conjunction with the October 
2000 VA examination was normal.

The evidence of record includes the results of pulmonary 
function testing (PFT) conducted in conjunction with a March 
1995 VA medical examination.  The appellant demonstrated an 
FEV-1 value of 74 percent and an FEV-1/FVC ratio of 89 
percent.  The interpretation was that there was mild 
obstructive ventilary impairment present.  The static lung 
volumes and diffusing capacity were within normal limits.  
During the VA medical examination, the appellant complained 
of shortness of breath after walking on level ground for half 
of a block; he denied recent chest pain or cough.

The appellant underwent a VA respiratory examination in 
December 1997; he reported emergency room visits for 
intermittent asthma.  The appellant also reported that, in 
recent years, he had used inhalers more regularly, but he did 
not use any oral medications.  The appellant also complained 
of exertional dyspnea.  On physical examination, the 
appellant's lungs were clear and he demonstrated excellent 
breath sounds without rales or wheezing.  The chest x-ray was 
normal.  The examiner rendered a diagnosis of claim of 
intermittent asthma with normal pulmonary examination today.

The evidence of record includes the results of pulmonary 
function testing (PFT) conducted in conjunction with a 
January 1997 VA medical examination.  The appellant 
demonstrated an FEV-1 value of 70 percent; however, the FEV-
1/FVC ratio was not reported because it was not reproducible.  
The interpretation was that there was suboptimal effort 
secondary to poor reproducibility.  The pulmonologist noted 
that the FEV-1 and FVC were within normal limits.

Based upon a review of the clinical evidence, the Board 
concludes that an increased rating for the appellant's 
pulmonary sarcoidosis prior to June 30, 2000 may not be 
granted.  There is no indication in the file that the 
appellant required the use of any corticosteroids to control 
his pulmonary sarcoidosis to warrant an increased rating 
prior to June 30, 2000 under Diagnostic Code 6846.  As 
discussed above, a 30 percent rating under Diagnostic Code 
6846 requires pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  Under Diagnostic Code 6600, findings from 
pulmonary function tests consistent with FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56 to 65 percent predicted are required for a 30 
percent evaluation.  However, the PFT results of record do 
not document findings consistent with this level of 
disability.  While the appellant demonstrated an FEV-1 value 
of 70 percent in January 1997, there was suboptimal effort 
and poor reproducibility rendering the results suspect.  The 
pulmonologist noted that the FEV-1 and FVC values were within 
normal limits.  

In this regard, the Board notes that the VA inpatient and 
outpatient treatment records indicate that the appellant was 
relatively asymptomatic from his pulmonary sarcoidosis 
between 1994 and March 2000.  In October 1995, the 
appellant's albuterol prescription was discontinued.  In 
September 1996, the appellant was afforded a pulmonary clinic 
consultation.  The chest x-ray was clear and the clinical 
assessment was history of sarcoidosis and the pulmonologist 
discharged the appellant from the pulmonary clinic.  
Albuterol use was noted in September 1997.  In 1998 and 1999, 
the appellant did not receive any treatment for sarcoidosis, 
but he did receive treatment for other conditions and his 
history of sarcoidosis was noted.  During his March 2000 VA 
hospitalization, the appellant's physical examination was 
essentially normal, except for an elevated blood pressure 
that was subsequently treated.  There is no evidence that the 
appellant was found to need any treatment for sarcoidosis 
during that hospitalization.  While the intake review of 
systems revealed complaints of slight pain on deep breathing, 
the physical examination indicated that the appellant did not 
use any respiratory aids and that his breathing was 
unlabored.  

Notwithstanding the above discussion, a rating in excess of 
the 10 percent evaluation prior to June 30, 2000 for the 
sarcoidosis may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected pulmonary sarcoidosis disability has presented such 
an unusual or exceptional disability picture at any time as 
to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for sarcoidosis, but the required manifestations have not 
been shown in this case prior to June 30, 2000.  The Board 
further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for his pulmonary sarcoidosis nor has he 
required any extensive treatment.  The appellant has not 
offered any objective evidence of any symptoms due to the 
pulmonary sarcoidosis that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

Given the above-outlined clinical data, the findings needed 
for a higher evaluation in excess of 10 percent prior to June 
30, 2002 are not demonstrated in the evidence of record.  For 
the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating for sarcoidosis prior to June 30, 2000, when 
a 100 percent evaluation was awarded.  Since the 
preponderance of the evidence is the claim, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
April 1995, July 1997, April 1998 and December 2000 rating 
decisions and the October 1997 Statement of the Case (SOC).  
He was informed by the July 2001 RO letter and SSOC of the 
provisions of the VCAA.  The SOC issued in October 1997 had 
informed the appellant that the evidence of record did not 
show that his pulmonary sarcoidosis was severe enough to 
warrant an evaluation in excess of the currently assigned 10 
percent.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
VA medical examinations and pulmonary function testing.  In 
addition, the appellant was informed about the provisions of 
the VCAA in the July 2001 SSOC and RO letter.  In that 
letter, the RO informed the appellant that if he wanted the 
RO to consider other evidence, he was required to identify 
the evidence and to submit a signed VA Form 21-4142 for all 
records he wanted VA to obtain.  The appellant did not 
respond or return any signed VA Form 21-4142.  In January 
2003, the Board notified the appellant that he could submit 
additional evidence or argument.  The appellant's 
representative responded in January 2003; he did not indicate 
that there existed any additional pertinent records or that 
additional development was required.  Therefore, there is no 
indication that additional relevant records exist that could 
be obtained by either the appellant or VA.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim at 
issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  VA informed the appellant of the evidence 
VA needed to support his claim; of the evidence VA already 
had; and of what evidence he was to furnish.  It would not 
breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, neither the appellant nor his representative has 
asserted that the case requires further development or action 
under VCAA or the implementing regulations.


ORDER

An evaluation in excess of 10 percent for pulmonary 
sarcoidosis prior to June 30, 2000 is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

